FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 21, 2020

                                    No. 04-19-00119-CV

               INFINITY COUNTY MUTUAL INSURANCE COMPANY,
                                 Appellant

                                              v.

                                     Michael TATSCH,
                                         Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 12977
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
        After the panel denied Appellee’s motion for rehearing, Appellee timely filed a motion
for en banc reconsideration. This court requested Appellant’s response to Appellee’s motion by
October 26, 2020. Appellant filed an unopposed first motion for a ten-day extension of time to
file Appellant’s response.
       Appellant’s motion is GRANTED. Appellant’s response to Appellee’s motion for en
banc reconsideration must be filed with this court by November 5, 2020.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court